              Case 2:19-bk-51730-MPP                             Doc 4 Filed 08/23/19 Entered 08/23/19 15:10:57                    Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Christopher Wayne Curtis
                          First Name                        Middle Name              Last Name

 Debtor 2                 Tabitha Marie Curtis
 (Spouse if, filing)      First Name                        Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Knoxville TVA Employees Credit                       Surrender the property.                      No
    name:              Union                                                Retain the property and redeem it.
                                                                                                                         Yes
                                                                            Retain the property and enter into a
    Description of       2011 Mazda CX7 160,000 miles                       Reaffirmation Agreement.
    property             KBB average trade value, good                      Retain the property and [explain]:
    securing debt:       condition



    Creditor's         Knoxville TVA Employees Credit                       Surrender the property.                      No
    name:              Union                                                Retain the property and redeem it.
                                                                                                                         Yes
                                                                            Retain the property and enter into a
    Description of       2004 Chevrolet Silverado LS                        Reaffirmation Agreement.
    property             4wd 154,000 miles                                  Retain the property and [explain]:
    securing debt:       KBB average trade, good
                         condition.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-51730-MPP                               Doc 4 Filed 08/23/19 Entered 08/23/19 15:10:57                               Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Christopher Wayne Curtis
 Debtor 2      Tabitha Marie Curtis                                                                  Case number (if known)



 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                No

                                                                                                                                 Yes

 Description of leased        Seally Twin Firm Mattress, Sealy Twin Boxspring, rug, Magnolia Oak
 Property:                    Chest, Magnolia Oak Nightstand.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Christopher Wayne Curtis                                                 X /s/ Tabitha Marie Curtis
       Christopher Wayne Curtis                                                        Tabitha Marie Curtis
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        August 23, 2019                                                  Date    August 23, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:19-bk-51730-MPP                               Doc 4 Filed 08/23/19 Entered 08/23/19 15:10:57      Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
            Christopher Wayne Curtis
 In re      Tabitha Marie Curtis                                                                      Case No.
                                                                               Debtor(s)              Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on August 23, 2019, a copy of Debtors Chapter 7 Statement of Intention was served electronically
to the U.S. Trustee and the Chapter 7 Trustee; and by United States mail, first class, postage prepaid, to
interested parties and creditors as listed below.

 Knoxville TVA Employees Credit Union
 Attn: Bankruptcy
 Po Box 15994
 Knoxville, TN 37901
 Knoxville TVA Employees Credit Union
 Attn: Bankruptcy
 Po Box 15994
 Knoxville, TN 37901



                                                                             /s/ Dean Greer - BPR #009976
                                                                             Dean Greer - BPR #009976
                                                                             Dean Greer & Associates
                                                                             2809 East Center Street
                                                                             P. O. Box 3708
                                                                             Kingsport, TN 37664
                                                                             423-246-1988
                                                                             bankruptcy@deangreer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
